DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 1 and 11 are directed to a method, i.e. a process. Thus, independent claims 1 and 11 are directed to a statutory category of invention.  
However, claims 1 and 11 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 


Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
The abstract idea of the independent claims is: 
one or more of: 
entrusting according to a user: entrusting a user acting as an entrustor to a role acting as a trustee; entrusting according to a role: entrusting a role related to a user acting as an entrustor to a user or a role acting as a trustee; or entrusting a plurality of roles related to a user acting as an entrustor to a user or a role acting as a trustee;
entrusting according to a form: entrusting one form of all forms related to all roles that are related to a user acting as an entrustor to a user or a role acting as a trustee; or entrusting a plurality of forms of all forms related to all roles that are related to a user acting as an entrustor to one or more users or roles acting as trustees;
entrusting according to an approval workflow: entrusting one approval workflow of all approval workflows related to all roles that are related to a user acting as an entrustor to a user or a role acting as a trustee; or entrusting a plurality of approval workflows of all approval workflows related to all roles that are related to a user acting as an entrustor to one or more users or roles acting as trustees; and
entrusting according to a process node: entrusting one process node of all process nodes related to all approval workflows related to all roles that are related to a user acting as an entrustor to a user or a role acting as a trustee; or entrusting a plurality of process nodes of all process nodes related to all approval workflows related to all roles that are related to a user acting as an entrustor to one or more users or roles acting as trustees;
wherein the role is configured to be an independent object which is not a group or class in the management computer system, one role is configured to be related to one user only during a same period, the user is configured to be related to the one role or more roles, and the user is configured to obtain one or more permissions of the related one role or more roles.

The limitations are directed towards approval workflow and permissions, a clear abstract idea, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity. That is, the drafted limitations describe a business relationship process for delegating roles, responsibilities, and/or information. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. In this case, an individual, for example a manager, could mentally or manually, via paper, delegate approval responsibilities to a subordinate, who completes them on behalf of the manager. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Examiner notes that claim 1 (though not claim 11) provides additional description, by reciting “wherein each role related to the user acting as the entrustor can only be entrusted to one user or role acting as the trustee”; “wherein each form under all roles related to the user acting as the entrustor can only be entrusted to one user or role acting as the trustee”; “wherein each approval workflow under all roles related to the user acting as the entrustor can only be entrusted to one user or role acting as the trustee”; “wherein each process node related to all approval workflows related to all roles that are related to the user acting as the entrustor can only be entrusted to one user or role acting as the trustee.” While these descriptive elements provide additional context for the claimed invention, they merely serve to narrow the abstract idea above.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
The additional element of the claim (“management computer system”) is a generic computing element recited at a high level of generality, such that it amounts to no more than applying the abstract idea with generic computing elements (see MPEP 2106.05(f)). The specification does not provide any technical detail of the “management computer system,” other than general references to a “management software system such as an ERP system” in para. [0001]. 
Therefore, per Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim is directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the analysis above, where it was determined that “management computer system” is a generic recitation of computing elements that merely apply the abstract idea (see MPEP 2106.05(f)). 
	Independent claim 1 (though not claim 11) contains additional descriptive limitations that describe the nature of the “role,” “form,” “approval workflow,” and “process node,” as mentioned above. However, these elements do not require any steps or functions to be performed and do not involve the use of any computing elements. While these descriptive elements provide additional context for the claimed invention, they merely serve to narrow the abstract idea above.
	Therefore, per Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible. 
	Further, the analysis takes into consideration all dependent claims as well: 
Claims 2-3, 6, and 8-10 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same grouping of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships); and 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application and is not significantly more.
Claims 4-5 and 7 are directed to describing the nature of information, which merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application and is not significantly more.
Accordingly, claims 1-11 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Babeanu et al. (US 20090064280 A1) in view of “Using UML To Visualize Role-Based Access Control Constraints” by Ray et al. (hereinafter Ray; NPL previously attached). 

Claims 1 and 11
Regarding claims 1 and 11, Babeanu discloses: an approval workflow entrusting method {process of approval reassignment, i.e. entrusting method, where a user reassigns approval tasks to another person, described in para. [0044], [0046}, comprising one or more of the following modes:
entrusting according to a user: entrusting a user acting as an entrustor to a role acting as a trustee {a manager is both entrustor, because they may delegate responsibilities, and a trustee, because they may act on their own authority; see para. [0039], [0048]; note that the claim recites one or more of the following modes and is thus demonstrated by the reference disclosing one of said modes};
entrusting according to a role: entrusting a role related to a user acting as an entrustor to a user or a role acting as a trustee; or entrusting a plurality of roles related to a user acting as an entrustor to a user or a role acting as a trustee, wherein each role related to the user acting as the entrustor can only be entrusted to one user or role acting as the trustee;
entrusting according to a form: entrusting one form of all forms related to all roles that are related to a user acting as an entrustor to a user or a role acting as a trustee; or entrusting a plurality of forms of all forms related to all roles that are related to a user acting as an entrustor to one or more users or roles acting as trustees, wherein each form under all roles related to the user acting as the entrustor can only be entrusted to one user or role acting as the trustee;
entrusting according to an approval workflow: entrusting one approval workflow of all approval workflows related to all roles that are related to a user acting as an entrustor to a user or a role acting as a trustee; or entrusting a plurality of approval workflows of all approval workflows related to all roles that are related to a user acting as an entrustor to one or more users or roles acting as trustees, wherein each approval workflow under all roles related to the user acting as the entrustor can only be entrusted to one user or role acting as the trustee; and
entrusting according to a process node: entrusting one process node of all process nodes related to all approval workflows related to all roles that are related to a user acting as an entrustor to a user or a role acting as a trustee; or entrusting a plurality of process nodes of all process nodes related to all approval workflows related to all roles that are related to a user acting as an entrustor to one or more users or roles acting as trustees, wherein each process node related to all approval workflows related to all roles that are related to the user acting as the entrustor can only be entrusted to one user or role acting as the trustee;
wherein the role is configured to be an independent object which is not a group or class in the management computer system, one role is configured to be related to one user only during a same period, the user is configured to be related to the one role or more roles, and the user is configured to obtain one or more permissions of the related one role or more roles {one role configured to be an independent object which is not a group or class in the management computer system represented by proxy selection seen in Figs. 6 and 7, the role is configured to be related to one user only during a same period, e.g. Owen Wills in period shown in Fig. 9, the user is configured to obtain one or more permissions of the related one role or more roles, as seen in Fig. 13, which depicts one or more permissions, e.g. Manager Absence Approval; para. [0063], [0065], [0067], [0081]}.
While it appears that Babeanu discloses the user is configured to obtain one or more permissions of the related one role or more roles, as noted above, examiner further relies on Ray for the purposes of compact prosecution. 
Ray, in a similar field of endeavor directed to access control constraints, teaches: the user is configured to obtain one or more permissions of the related one role or more roles {roles are associated with permissions, i.e. user obtains one or more permissions of the related one role or more roles; see section 2.1, second paragraph, sentence 2}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the workflow entrusting system of Babeanu to include the role(s), user(s), and permission(s) modeling features of Ray, in order to facilitate the task of identifying conflicts related to access control {see section 1, paragraph 6, sentence 5 of Ray}. Given that Babeanu acknowledges the challenges surrounding delegating responsibilities in a workflow system {para. [0006]}, one ordinarily skilled would look to solutions that improve this process and reduce the likelihood of potential access conflicts, as taught by Ray. 

Claim 2
Regarding claim 2, the combination of Babeanu and Ray teaches the features of claim 1. Babeanu further discloses: initiating an entrustment request by an entrustor {delegation allows a manager to select any person to act as a proxy on the manager's behalf, i.e. initiating an entrustment request by an entrustor; para. [0039]}, wherein the entrustment request comprises information about entrustment content and an entrustment start time {once a user accepts responsibility as a proxy, the user becomes the active proxy at the specified time, i.e. a start time, and receives all of the manager's approval requests under the selected transaction group, i.e. information; para. [0050]}; accepting or rejecting the entrustment request by a trustee according to the entrustment request information {delegation engine 122 allows a user, i.e. a trustee, to accept or reject delegation requests; para. [0050]}.

Claim 4
Regarding claim 4, the combination of Babeanu and Ray teaches the features of claim 1. Ray further teaches: one employee corresponds to one user account, and one user account corresponds to one employee {employee and user account depicted in Fig. 2 on page 117, where User represents one employee and UserID represents one user account, the two in correspondence with each other, as seen in figure}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the workflow entrusting system of Babeanu and Ray to include the additional features of Ray, in order to facilitate the task of identifying conflicts related to access control {see section 1, paragraph 6, sentence 5 of Ray}. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Babeanu and Ray, further in view of Schaad (US 20070016465).

Claim 3
Regarding claim 3, the combination of Babeanu and Ray teaches the features of claim 2, but doesn’t explicitly teach: before the trustee accepts or rejects the entrustment request, the entrustor is configured to be able to withdraw the entrustment request.
However, Schaad, in a similar field of endeavor directed to controlling and revoking delegation, teaches: before the trustee accepts or rejects the entrustment request, the entrustor is configured to be able to withdraw the entrustment request {Fig. 1B models the relationship between the delegator or entrustor 10, the delegatee or trustee 12, and a revoked task 19, where the task may be revoked, i.e. withdrawn, before the delegate 12 performs the task 16; note that this occurs before confirmation evidence that the task has been completed, provided by the delegatee 12 or trustee; para. [0027], [0044]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the workflow entrusting system of Babeanu and Ray to include the withdrawing feature of Schaad, in order to provide for greater certainty regarding the person responsible for currently performing a task, the origin and ownership of the initial task, and the delegation sequence of the task {para. [0004] of Schaad}. Given that the Babeanu acknowledges the challenges surrounding delegating responsibilities in a workflow system {para. [0006]}, one ordinarily skilled would look to solutions that improve this process, via streamlining and managing of delegation tasks, as taught by Schaad. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Babeanu and Ray, further in view of Cason et al. (US 20150135296).

Claim 5
Regarding claim 5, the combination of Babeanu and Ray teaches the features of claim 4, but doesn’t explicitly teach: the role belongs to a certain department, and the role is authorized according to work content of the role; a name of the role is unique under the department, and a number of the role is unique in a system.
	However, Cason, in a similar field of endeavor directed to determining permissions, teaches: the role belongs to a certain department {lines 42 contain an OrgGroup or certain department to which the role belongs; Fig. 3; para. [0033]}, and the role is authorized according to work content of the role {role pertains to particular permission or work content such as VIEW:ALL, i.e. role authorized according to work content of the role; para. [0033]}; a name of the role is unique under the department {RoleName represents unique role name, under an OrgGroup or department; para. [0033]}, and a number of the role is unique in a system {role possesses unique numeric identification, i.e. number, in the system; para. [0033]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the workflow entrusting system of Babeanu and Ray to include the role features of Cason, in order to facilitate data access and retrieval of information associated with various roles. Given that Babeanu acknowledges the challenges surrounding delegating responsibilities in a workflow system {para. [0006]}, one ordinarily skilled would look to solutions that facilitate the access and retrieval of information via indexing objects, as taught by Cason. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Babeanu, Ray, and Cason, further in view Cowan et al. (US 8214398).

Claim 6
Regarding claim 6, the combination of Babeanu, Ray, and Cason teaches the features of claim 5, but doesn’t explicitly teach: during a cross-department transfer of the user, the user's relation to the role in an original department is canceled, and the user is configured to be related to another role in a new department.
However, Cowan, in a similar field of endeavor directed to role-based access control, teaches: during a cross-department transfer of the user, the user's relation to the role in an original department is canceled, and the user is configured to be related to another role in a new department {Cowan describes example of user Bob who transfers across departments, where the role with the original department is revoked or canceled, and a new or another role is associated with the new department; col. 2, lines 53 to 67}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the workflow entrusting system of Babeanu, Ray, and Cason to include the access control features of Cowan, in order to facilitate the consistent, automated determination of access and resource permissions {col. 1, lines 20 to 30 of Cowan}. Given that Babeanu acknowledges the challenges surrounding delegating responsibilities in a workflow system {para. [0006]}, one ordinarily skilled would look to solutions that streamline the granting and/or revoking of access privileges, as taught by Cowan. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Babeanu and Ray, further in view Schmitt (US 20150334119).

Claim 7
Regarding claim 7, the combination of Babeanu and Ray discloses the features of claim 1. Babeanu further discloses: initiating an approval process by an one start process node {manager may select a proxy in user interface 700 shown in FIG. 7, where it’s indicated the user interface 700 being integrated into a computing device defining a node, i.e. initiating an approval process by an one start process node; para. [0063]; note that approval workflow explicitly described in para. [0044]}.
The combination of Babeanu and Ray doesn’t explicitly teach: setting an approval role and granting an approval permission to the approval role by at least one approval process node; and ending the approval process by one end process node.
However, Schmitt, in a similar field of endeavor directed to intelligent role based access control with trustee approvals, teaches: setting an approval role and granting an approval permission to the approval role by at least one approval process node {IRBAC server 220 defines an approval process node, since it receives information pertaining to a particular role via a role maintainer, i.e. sets an approval rule, and subsequently makes changes to permissions received from account trustee, i.e. grants approval permissions; para. [0092], [0095]}; and ending the approval process by one end process node {directory server 240 defines an end process node, since it receives updated access control information after IRBAC server 220 finishes process of interaction; para. [0103]}
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the workflow entrusting system of Babeanu and Ray to include the approval process node and end process nodes of Schmitt, in order to facilitate specifying access requirements to objects at a same level of abstraction as typical business processes {para. [0002] of Schmitt}. Given that Babeanu acknowledges the challenges surrounding delegating responsibilities in a workflow system {para. [0006]}, one ordinarily skilled would look to solutions that streamline the granting of access privileges, as taught by Schmitt. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Babeanu and Ray, further in view Kamat et al. (US 20030037263).

Claim 8
Regarding claim 8, the combination of Babeanu and Ray teaches the features of claim 1, but doesn’t explicitly teach: a re-entrusting method for the approval workflow entrusting, comprising one or more of the following modes:
re-entrusting according to a user: the trustee entrusts a user, the entrustment of which has been accepted by the trustee, to a role acting as a secondary trustee;
re-entrusting according to a role: the trustee entrusts one of roles, the entrustments of which have been accepted by the trustee, to a user or a role acting as a secondary trustee; or the trustee entrusts a plurality of roles in roles, the entrustments of which have been accepted by the trustee, to one or more users or roles acting as secondary trustees, wherein each role, the entrustment of which has been accepted by the trustee, can only be entrusted to one user or role acting as the secondary trustee;
re-entrusting according to a form: the trustee entrusts one of forms, the entrustments of which have been accepted by the trustee, to a user or a role acting as a secondary trustee; or the trustee entrusts a plurality of forms in forms, the entrustments of which have been accepted by the trustee, to one or more users or roles acting as secondary trustees, wherein each form, the entrustment of which has been accepted by the trustee, can only be entrusted to one user or role acting as the secondary trustee;
re-entrusting according to an approval workflow: the trustee entrusts one of approval workflows, the entrustments of which have been accepted by the trustee, to a user or a role acting as a secondary trustee; or the trustee entrusts a plurality of approval workflows in approval workflows, the entrustments of which have been accepted by the trustee, to one or more users or roles acting as secondary trustees, wherein each approval workflow, the entrustment of which has been accepted by the trustee, can only be entrusted to one user or role acting as the secondary trustee; and
re-entrusting according to a process node: the trustee entrusts one of process nodes, the entrustments of which have been accepted by the trustee, to a user or a role acting as a secondary trustee; or the trustee entrusts a plurality of process nodes in process nodes, the entrustments of which have been accepted by the trustee, to one or more users or roles acting as secondary trustees, wherein each process node, the entrustment of which has been accepted by the trustee, can only be entrusted to one user or role acting as the secondary trustee.
However, Kamat, in a similar field of endeavor directed to dynamic rules-based secure access, teaches: re-entrusting according to a user: the trustee entrusts a user, the entrustment of which has been accepted by the trustee, to a role acting as a secondary trustee {system of the invention permits an assignee or trustee to reassign or re-entrust the assignment, which has been accepted by the assignee or trustee, to any other member of the group, i.e. a secondary trustee; para. [0077]; note that the claim recites one or more of the following modes and is thus demonstrated by the reference disclosing one of said modes}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the workflow entrusting system of Babeanu and Ray to include the re-entrustment feature of Kamat, in order to provide for the fine tuning of roles assigned to individual users {para. [0004] of Kamat}. Given that Babeanu acknowledges the challenges surrounding delegating responsibilities in a workflow system {para. [0006]}, one ordinarily skilled would look to solutions that provide for additional flexibility regarding role assignment and re-assignment, as taught by Kamat. 

Claim 9
Regarding claim 9, the combination of Babeanu, Ray, and Kamat discloses the features of claim 8. Babeanu further discloses: related information of a corresponding initial entrustor is displayed {Fig. 19 shows related information corresponding to the delegating individual, i.e. initial entrustor, that’s displayed; para. [0079].
Kamat further teaches: wherein when the trustee carries out re-entrustment in one or more of the following modes: re-entrusting according to a user, re-entrusting according to a role, re-entrusting according to a form, re-entrusting according to an approval workflow, and re-entrusting according to a process node {system of the invention permits an assignee or trustee to reassign or re-entrust the assignment, which has been accepted by the assignee or trustee, to any other member of the group, i.e. a secondary trustee; para. [0077}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the workflow entrusting system of Babeanu, Ray, and Kamat to include additional feature of Kamat, in order to provide for the fine tuning of roles assigned to individual users {para. [0004] of Kamat}. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Babeanu, Ray, and Kamat, further in view of Henderson (US 20120137360). 

Claim 10
Regarding claim 10, the combination of Babeanu, Ray, and Kamat discloses the features of claim 8, but doesn’t explicitly disclose: wherein when an entrustment relationship between the entrustor and the trustee is terminated, a corresponding entrustment relationship between the trustee and the secondary trustee is terminated.
However, Henderson discloses a similar system for access control and identity management that includes: wherein when an entrustment relationship between the entrustor and the trustee is terminated, a corresponding entrustment relationship between the trustee and the secondary trustee is terminated {if a persona derives from another persona and access to the parent persona is revoked, i.e. terminated, then the user's access to the derived persona may also be revoked, i.e. terminated; thus, corresponding relationships or entrustments are dependent on the parent; para. [0526], [0632]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the workflow entrusting system of Babeanu, Ray, and Kamat to include the dependent entrustment relationship terminating of Henderson, in order to provide for a graph of linked users that can expand over time, while maintaining access to the initial actor {para. [0006] of Henderson}. Given that Babeanu acknowledges the challenges surrounding delegating responsibilities in a workflow system {para. [0006]}, one ordinarily skilled would look to solutions that provide for additional flexibility regarding management of access rights, as taught by Henderson. 
	


Response to Arguments
Applicant’s arguments filed 11/10/22 are appreciated; however, they are not persuasive. Examiner will respond to the arguments in the order presented by applicant, where the headings and page numbers below correspond to those used by applicant in the response.

Rejections under 35 U.S.C 101
	Applicant provides arguments on pages 8-15 regarding the rejection under 35 U.S.C. 101. These arguments are not persuasive.
	After providing background regarding broadest reasonable interpretation, applicant offers arguments on pages 8-9 that focus on the definition of ‘role.’ Applicant points to para. [0046] of the specification. Applicant then goes on to provide an example on page 10, where ‘the term "Supervisory Patent Examiner" for example would be considered a role.’ 
	These arguments are still not persuasive. Even if the role is not considered to be an individual person, the abstract idea recited in claims 1 and 11, which examiner highlighted above, is clearly directed to workflow entrusting. This is Certain Methods of Organizing Human Activity, since it relates to the entrusting of an individual, by another individual, with certain tasks, roles, and/or responsibilities. Applicant’s arguments to the contrary have not been persuasive. 
	Applicant offers on pages 11-12, after citing portions of the previous rejection: ‘As noted previously, in the management computer system, the "role" is an object defined in the software system, roles are designed to ease the administration of end-user system and schema object privileges. Traditionally, roles are generally named groups of related privileges that are to be granted to users or other roles. 
The features about "role" is not purely descriptive or just providing a context, it sets forth how a role should be configured generally in the software system, which serves as the basis for the management system, like a building foundation. This disrupts what a role is being used and defined in a traditional RBAC system. The "management computer system" recited in the claim indeed provides a context where such features are being applied, which on the other hand further limit that such "role" is not an individual person, while the "role" is a technical object being configured in the system. The configuration of the role itself is NOT descriptive or context, but a technical feature per se. 
As discussed in the Specification, the configuration of "role" in the current application is completely different from the conventional art. 
Based on the aforementioned distinguishing technical features, one of the technical problems (again, it is also not descriptive or lust context) to be actually solved by the present application is to greatly improve the efficiency of permission management in the use of a system, make dynamic authorization simpler, more convenient, clearer and more explicit, and improve the efficiency and reliability of permission setting.’
	This is not persuasive. As examiner stated in the previous action, there is no disclosure to be found in the specification describing the technical features. The problem, if one does exist, relates to workflow entrusting, as described in para. [0001] of applicant’s specification, which reads: ‘The present invention relates to a setting and management method for an approval role at an approval node in a workflow in a management software system such as an ERP system, and in particular, to approval workflow entrusting and re-entrusting methods.’
Applicant is simply claiming a workflow entrusting method that is traditionally performed by an administrator. The attempt to append a ‘management computer system’ to the abstract idea is precisely that: a mere attempt to apply the abstract idea with generic computing elements. This does not integrate the abstract idea into practical application nor is it significantly more, per MPEP 2106.05(f).
	On pages 12-14, applicant goes on to argue the supposed advantages of the invention. Applicant specifically highlights para. [0025] to [0040] of the specification. Applicant then offers:
‘The recitation of the feature "the role is configured as an independent object rather than a group or class in the management computer system, one role is configured to be related to only one unique user during a same period, and the one unique user is configured to be related to the one role or more roles," is a technical means adopted in the proposed management system to address the above issues. Such system is designed to operate in conjunction with custom-software that causes a system as a whole to operate as a new, specially programmed system, completely different from exiting systems. 
The Examiner's interpretation of claim 1 seems to stop only at the "management" level, but does not seem to consider how the management is being conducted, i.e., via a role object configured in the system totally different from conventional art. 
As can be seen, that the proposed invention is not simply related to role and user correlation, which is only one part of the invention, the proposed invention creates a new configuration and definition of a "role" object in the system first, contrary to what a traditional "role" object would operate. The configuration of such a new role object in a management system is a technical means being adopted to resolve one or more technical problems existed in the conventional art, rather than an abstract idea.’
Upon reviewing those sections of the specification, along with applicant’s arguments, examiner maintains that, even if an improvement does exist, it resides with the abstract idea. MPEP 2106.05(a) is very clear that this is not enough to demonstrate eligibility: ‘However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.’ The references to Enfish on page 15 are not relevant; applicant’s claims in no way reflect a self-referential database. 
Accordingly, examiner maintains the rejection under 35 U.S.C 101 set forth above. 

Rejections under 35 U.S.C 103
	On pages 15-20, applicant provides arguments regarding the rejections under 35 U.S.C 103. These arguments are not persuasive.
	Applicant attempts to show on pages 16-17 that Babeanu does not apply, before stating on pages 17-18: ‘According to the claimed invention of claim 1, once a certain role is related to one user, other users can no longer be related to this role, and one role is not allowed to be related to multiple users at the same time. This is completely different from a system where one role can be defined to correspond to/be related to multiple users at the same time. That is, according to the current claimed invention, at any moment, one role is configured to be related to only one unique user, this is completely different from a system where one role can be configured to be related to two or more users, the configuration of the two mechanisms are opposite, and the defects of the latter are discussed in details in the current Specification and in the above section when discussing 35 USC 101.
	It is respectfully submitted that in the same software system, a person skilled in the art would understand that roles can only have one definition. The mapping mechanism between roles and users in the database is either "one role is allowed to be related to multiple users at the same time" or "one role can only be related to one user at the same time," and the two mapping are opposite to each other. 
It is respectfully submitted that the roles in the conventional solutions have the nature of being a post (for example, a position/job), while the role in the present application has the nature of being a post number/work station number. The post and the post number are essentially different (during the same period/at the same moment, one post can be related to/correspond to multiple employees/users, while one post number can only be related to/correspond to one employee/user, that is, the group/class nature of the post is opposed to the non-group/class nature of a post number). Moreover, the permission mechanism "one role is allowed to be related to multiple users at the same time" and the permission mechanism "one role can only be related to one user at the same time" are opposite to each other. 
In view of this, it is respectfully submitted that claim 1 should be new and nonobvious. 
Claim 11 recites similar features, and should also be new and nonobvious. 
Other claims, at least because of their dependency upon claim 1 or 11, should also be new and nonobvious.’
	To respond to applicant’s arguments, examiner revisits applicant’s claim language, which recites wherein the role is configured to be an independent object which is not a group or class in the management computer system, one role is configured to be related to one user only during a same period, the user is configured to be related to the one role or more roles, and the user is configured to obtain one or more permissions of the related one role or more roles. Based on Figs. 6 and 7 of Babeanu, it appears the reference discloses one role configured to be an independent object which is not a group or class in the management computer system. Here, the individual Owen Wills is assuming the role assigned by the delegator Antonio Smith. This is supported by para. [0006] of Babeanu, which states: ‘a system includes some ability to assign responsibility, the system, in many cases, allows a user having specific security access or certain roles within the organization to be allocated the responsibility.’ Babeanu also shows role is configured to be related to one user only during a same period, as demonstrated by Owen Wills being selected in a given in Fig. 9. Lastly, examiner contends that Babeanu discloses the user is configured to obtain one or more permissions of the related one role or more roles, as seen in Fig. 13, which depicts one or more permissions, e.g. Manager Absence Approval. Examiner directs applicant to para. [0063], [0065], [0067], [0081] of Babeanu for further support. Examiner contends that Ray also teaches the user is configured to obtain one or more permissions of the related one role or more roles, as seen in section 2.1, second paragraph, sentence 2. For these reasons, applicant’s arguments are not persuasive.
	Accordingly, examiner maintains the rejection under 35 U.S.C 103 set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050081063, directed to delegated administration;
US 20070143859, directed to access rights management;
US 20100011036, directed to storage access on per-approval basis. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	11/22/22
/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689